Citation Nr: 0940842	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Dependency and Indemnity Compensation, death 
pension or accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to November 
1968.  The Veteran died in September 2005.  The appellant was 
married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the appellant submitted a substantive appeal 
to the Board via VA Form 9, requesting to testify before a 
Veterans Law Judge.  See 38 C.F.R. § 20.700 (2009).

The RO scheduled the appellant for a June 2009 hearing, 
however, she was unable to attend due to a family illness.  
Notations within the record show that on the day of her 
scheduled hearing, the appellant contacted the RO to 
reschedule her Travel Board Hearing.  The RO apparently left 
a telephone message with the Veteran's current spouse that 
she submit written documentation to support her request; 
however, there is no indication that the RO contacted the 
appellant directly.  The RO certified the appellant's claim 
to the Board before she was rescheduled for her requested 
hearing.  Due process considerations mandate that the Board 
may not proceed with review of the claim on appeal without 
affording the claimant an opportunity for the requested 
hearing.  Therefore, a remand is required for the scheduling 
of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Board hearing at the RO, in accordance 
with the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a), as per the 
Appellant's request, and as the docket 
permits.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


